Exhibit 10.3

 

SEVERANCE, RETENTION AND RESTRICTIVE COVENANT AGREEMENT

 

This Severance, Retention and Restrictive Covenant Agreement (the “Agreement”)
is made as of the 26th day of February, 2019, between Trans World Entertainment
Corporation, a New York corporation (together with its successors and
Affiliates, the “Company”), and Bruce J. Eisenberg (the “Executive”).

 

WHEREAS, in connection with the Executive’s employment with the Company, the
Company has shared, and will continue to share, with Executive certain aspects
of its business know-how as well as specific confidential and proprietary
information about the products, markets, processes, costs, developments, ideas,
and personnel of the Company; and

 

WHEREAS, in consideration for the Executive’s continued employment with the
Company and entering into this Agreement, the Company is extending to the
Executive the opportunity to receive severance benefits under certain
circumstances as provided in this Agreement; and

 

WHEREAS, as additional consideration for entering into this Agreement, the
Company has agreed to pay a retention bonus to the Executive on the terms set
forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements of the parties set forth in this Agreement, the parties
hereto agree as follows:

 

1. Employment/Affiliates. During the Executive’s employment by the Company, the
Executive shall comply with all generally applicable policies of the Company,
including but not limited to the Company’s Code of Conduct, as such policies may
be amended from time to time. Except as may be otherwise expressly provided in
any written agreement between the Company and the Executive, the Executive’s
employment by the Company is terminable by either party at will. For purposes of
this Agreement, “Affiliate” means any subsidiary or other entity that, directly
or indirectly through one or more intermediaries, is controlled by Trans World
Entertainment Corporation, whether now existing or hereafter formed or acquired.
For purposes hereof, “control” means the power to vote or direct the voting of
sufficient securities or other interests to elect at least one third of the
directors or managers or to control the management of such subsidiary or other
entity.

 

2. Severance

 

A. If the Executive’s employment is terminated by the Company without Cause (as
defined below) or by the Executive for Good Reason (as defined below), the
Executive shall be entitled to (i) his base salary earned through his final date
of active employment plus any accrued but unused vacation pay, (ii) any unpaid
annual bonus that was earned (as determined by the Board of Directors of the
Company in accordance with the applicable annual bonus plan) for the year
preceding the year in which the termination date occurs, which shall be paid at
the time that annual bonuses for such year are payable to other senior
executives, (iii) any unpaid portion of the Retention Bonus set forth in Section
3 below, which shall be paid to the Executive not later than the tenth (10th)
day following the date the Executive’s executed Release (as defined below) is
delivered to the Company, and (iv) the continuation of the Executive’s base
salary for a period of six (6) months beginning on the date that the Executive’s
employment with the Company is terminated (the “Severance Period”) (i.e., total
base salary payment of $212,500 for the Severance Period), payable (except as
otherwise set forth below) in accordance with the Company’s payroll policy from
time to time in effect. Payment of the amounts set forth in clauses (ii), (iii)
and (iv) above and Section 2.B below shall be contingent on the Executive
signing (and not revoking within any statutory revocation period) an agreement
(the “Release”) reasonably accepta-

 



ble to the Company that (x) waives any rights the Executive may otherwise have
against the Company, excluding any rights of the Executive under this Section 2,
and (y) releases the Company from actions, suits, claims, proceedings and
demands related to his employment and/or the termination of employment, other
than to enforce any rights of the Executive under this Section 2. The Executive
must sign and tender the Release as described above after termination of his
employment but not later than sixty (60) days following the Executive’s last day
of employment, or such earlier date as required by the Company (so long as the
Company provides the Executive with ten (10) days’ prior written notice of such
earlier date), and if the Executive fails or refuses to do so, the Executive
shall forfeit the right to such amounts set forth in clauses (ii), (iii) and
(iv) above and Section 2.B below as would otherwise be due and payable. Subject
to Section 7 of this Agreement, the salary continuation payments provided for in
clause (iv) above shall begin on the first pay period following the date that is
the earlier of (i) seventy (70) days after the date the Executive’s employment
terminates, or (ii) the tenth (10th) day following the date the Executive’s
executed Release is delivered to the Company. The initial salary continuation
payment shall include any unpaid salary continuation payments from the date the
Executive’s employment terminated, subject to the Executive’s executing and
tendering the Release on the terms as set forth above, and the expiration of any
revocation period applicable thereto having passed without the revocation being
exercised. For avoidance of doubt, the Executive shall not be obligated to seek
affirmatively or accept an employment, contractor, consulting or other
arrangement to mitigate the severance benefits payable under this Agreement, and
there shall be no offset against amounts due the Executive on account of future
earnings by the Executive. For purposes of this Agreement, “Cause” shall mean
any of the following: (a) the Executive’s willful neglect or willful misconduct
in the performance of his duties with the Company; (b) the Executive’s
conviction of, or plea of nolo contendere to, any felony or any other crime
involving moral turpitude or the Executive’s personal enrichment at the expense
of the Company; (c) the Executive’s willful failure or refusal to perform his
duties and responsibilities with the Company; or (d) material violation by the
Executive of the Company’s Code of Conduct. For purposes of this Agreement,
“Good Reason” shall mean, without the Executive’s written consent, any of the
following: (I) a material diminution of any material duties or responsibilities
of the Executive; (II) a material reduction in the Executive’s base salary; or
(III) a requirement that the Executive relocate his principal work location with
the Company to a location that is more than fifty (50) miles from the
Executive’s business location in effect on the date of this Agreement; provided,
that, it shall be a condition precedent to the Executive’s right to terminate
for Good Reason that (X) he shall first have given the Company written notice
that an event or condition constituting Good Reason has occurred within ninety
(90) days after such occurrence, (Y) a period of thirty (30) days from and after
the giving of such written notice shall have elapsed without the Company having
effectively cured or remedied such occurrence during such 30-day period, and (Z)
the Executive shall have tendered his resignation to be effective within not
more than thirty (30) days following the end of such 30-day cure period.

 

B. Additionally, if, following termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, the Executive elects
COBRA continuation coverage, the Company shall pay for such health insurance
coverage during the Severance Period at the same rate as it pays for health
insurance coverage for its active employees (with the Executive required to pay
for any employee-paid portion of such coverage). Thereafter, the Executive shall
be responsible for the payment of all premiums attributable to COBRA
continuation coverage at the same rate as the Company charges all COBRA
beneficiaries. Nothing herein provided, however, shall be construed to extend
the period of time over which such COBRA continuation coverage otherwise may be
provided to the Executive and/or his dependents. Further, and notwithstanding
anything herein to the contrary, the Company’s obligation to

 2 



make the COBRA payments hereunder shall end on the date the Executive becomes
eligible for coverage under another employer’s group health plan. The
Executive’s entitlement to the COBRA payments shall be subject to the execution
of the Release and made on the same terms as described above with respect to the
salary continuation payments. Notwithstanding the foregoing, if the Company’s
making the COBRA payments under this Section 2.B would violate the
nondiscrimination rules applicable to health plans or self-insured plans under
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”), or
result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010 and the related regulations and guidance promulgated
thereunder (the “PPACA”), the parties agree to reform this Section 2.B in a
manner as is necessary to comply with the PPACA and the Code.

 

3. Retention Bonus. Subject to the conditions set forth below, the Company shall
pay to the Executive a Retention Bonus (the “Retention Bonus”) in the total
amount of $200,000. Twenty-five percent (25%) of the Retention Bonus will be
payable to the Executive if he remains employed with the Company through and
including (and has not given notice of termination on or prior to) June 1, 2019,
an additional twenty-five percent (25%) of the Retention Bonus will be payable
to the Executive if he remains employed with the Company through and including
(and has not given notice of termination on or prior to) October 1, 2019, and
the remaining fifty percent (50%) of the Retention Bonus will be payable to the
Executive if he remains employed with the Company through and including (and has
not given notice of termination on or prior to) March 1, 2020 (each of June 1,
2019, October 1, 2019, and March 1, 2020 are referred to as a “Vesting Date”).
Any such Retention Bonus payment will be made to the Executive in cash on the
first regular payroll payment date after the applicable Vesting Date (which
shall not be later than 30 days after the applicable Vesting Date). Except as
set forth in Section 2 above, if the Executive’s employment with the Company
terminates for any reason prior to a Vesting Date, the Executive will
immediately forfeit any right to receive the amount of the Retention Bonus
otherwise payable in respect of such Vesting Date. Notwithstanding the
foregoing, upon consummation of a Change of Control of the Company (as defined
in clauses (A), (C) or (E) of the definition of Change of Control in the
Company’s 2005 Long Term Incentive and Share Award Plan, as in effect on the
date hereof) at a time when the Executive remains employed by the Company, any
unpaid portion of the Retention Bonus shall be paid to the Executive in full.

 

4. Restrictive Covenants. The Executive acknowledges and agrees that solely by
virtue of his employment by, and relationship with, the Company, he has acquired
and will acquire “Confidential Information”, as hereinafter defined, as well as
special knowledge of the Company’s relationships with its customers, and that,
but for his association with the Company, the Executive would not or will not
have had access to said Confidential Information or knowledge of said
relationships. The Executive further acknowledges and agrees (i) that the
Company has long term, near-permanent relationships with its customers, and that
those relationships were developed at great expense and difficulty to the
Company over several years of close and continuing involvement; (ii) that the
Company’s relationships with its customers are and will continue to be valuable,
special and unique assets of the Company; and (iii) that the Company has
protectable interests that are critical to its competitive advantage in the
industry and would be of demonstrable value in the hands of a competitor. In
return for the consideration described in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and as a condition precedent to the Company entering into this
Agreement, and as an inducement to the Company to do so, the Executive hereby
represents, warrants, and covenants as follows:

 

A. The Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to him, and that the duties and obligations imposed on him
hereunder are fair and reasonable and

 3 



will not prevent him from earning a comparable livelihood following the
termination of his employment with the Company.

 

B. The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative, if he so
chooses.

 

C. The Executive agrees that, during the time of his employment with the Company
and for a period of six (6) months after the termination of the Executive’s
employment hereunder for any reason whatsoever or for no reason, whether
voluntary or involuntary, the Executive will not, except on behalf of the
Company, anywhere in the United States of America or in any other place or venue
where the Company now conducts or operates, or may conduct or operate, its
business prior to the date of the Executive’s termination of employment:

 

(1) directly or indirectly, contact, solicit or accept if offered to the
Executive, or direct any person, firm, corporation, association or other entity
to contact, solicit or accept if offered to it, any of the Company’s customers
or prospective customers (as hereinafter defined) for the purpose of providing
any products and/or services that are the same as or similar to the products and
services provided by the Company to its customers during the term hereof; or

 

(2) solicit or accept if offered to him, with or without solicitation, on his
own behalf or on behalf of any other person, the services of any person who is a
then current employee of the Company (or was an employee of the Company during
the year preceding such solicitation), nor solicit any of the Company’s then
current employees (or an individual who was employed by or engaged by the
Company during the year preceding such solicitation) to terminate employment or
an engagement with the Company, nor agree to hire any then current employee (or
an individual who was an employee of the Company during the year preceding such
hire) of the Company into employment with himself or any company, individual or
other entity; or

 

(3) directly or indirectly, whether as an investor (excluding investments
representing less than five percent (5%) of the common stock of a public
company), lender, owner, stockholder, officer, director, consultant, employee,
agent, salesperson or in any other capacity, whether part-time or full-time,
become associated with any business involved in the retail sale of music, video
or related products (the “Business”); or

 

(4) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Company’s customers or prospective customers, with respect to or in any way with
regard to any aspect of the Company’s Business and/or any other business
activities in which the Company engages during the term hereof.

 

In the event of any breach of this subsection C, the Executive agrees that the
restricted period shall be tolled during the time of such breach.

 

D. The Executive acknowledges and agrees that the scope described above is
necessary and reasonable in order to protect the Company in the conduct of its
business and that, if the Executive becomes employed by another employer, he
shall be required to disclose the existence

 4 



of this Section 4 to such employer and the Executive hereby consents to and the
Company is hereby given permission to disclose the existence of this Section 4
to such employer.

 

E. For purposes of this Section 4, “customer” shall be defined as any person,
firm, corporation, association, or entity that purchased any type of product
and/or service from the Company or is or was doing business with the Company or
the Executive within the twelve (12) month period immediately preceding
termination of the Executive’s employment. For purposes of this Section 4,
“prospective customer” shall be defined as any person, firm, corporation,
association, or entity contacted or solicited by the Company or the Executive
(whether directly or indirectly) or who contacted the Company or the Executive
(whether directly or indirectly) within the twelve (12) month period immediately
preceding termination of the Executive’s employment for the purpose of having
such persons, firms, corporations, associations, or entities become a customer
of the Company.

 

F. The Executive agrees that both during his employment and thereafter the
Executive will not, for any reason whatsoever, use for himself or disclose to
any person not employed by the Company any “Confidential Information” of the
Company acquired by the Executive during his relationship with the Company, both
prior to and during the term of his employment. The Executive further agrees to
use Confidential Information solely for the purpose of performing duties with,
or for, the Company and further agrees not to use Confidential Information for
his own private use or commercial purposes or in any way detrimental to the
Company. The Executive agrees that “Confidential Information” means: (1) any
financial, engineering, business, planning, operations, services, potential
services, products, potential products, technical information and/or know-how,
organization charts, formulas, business plans, production, purchasing,
marketing, pricing, sales, profit, personnel, customer, broker, supplier, or
other lists or information of the Company; (2) any papers, data, records,
processes, methods, techniques, systems, models, samples, devices, equipment,
compilations, invoices, customer lists, or documents of the Company; (3) any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; and (4) any other information, written, oral, or electronic,
whether existing now or at some time in the future, whether pertaining to
current or future developments, and whether previously accessed during the
Executive’s tenure with the Company or to be accessed during his future
employment with the Company, which pertains to the Company’s Business. The
Company acknowledges and agrees that Confidential Information does not include
(i) information properly in the public domain, or (ii) information in the
Executive’s possession prior to the date of his original employment with the
Company, except to the extent that such information is or has become a trade
secret of the Company or is or otherwise has become the property of the Company.

 

G. During and after the term of employment hereunder, the Executive will not
remove from the Company’s premises any documents, records, files, notebooks,
correspondence, reports, video or audio recordings, computer printouts, computer
programs, computer software, price lists, microfilm, drawings or other similar
documents containing Confidential Information, including copies thereof, whether
prepared by him or others, except as his duty shall require, and in such cases,
will promptly return such items to the Company. Upon termination of his
employment with the Company, all such items including summaries or copies
thereof, then in the Executive’s possession, shall be returned to the Company
immediately.

 

H. Notwithstanding the Executive’s obligation not to directly or indirectly
disclose, reveal, divulge or communicate Confidential Information as outlined in
this Section 4 above, the Executive has the right, without notice to or
authorization of the Company, to communicate and cooperate in good faith with
any self-regulatory organization or U.S. federal, state, or local gov-

 5 



ernmental or law enforcement branch, agency, commission, or entity
(collectively, a “Government Entity”) for the purpose of (i) reporting a
possible violation of any U.S. federal, state, or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Entity, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Entity,
provided that in each case, such communications, participation, and disclosures
are consistent with applicable law. Additionally, the Executive shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If the Executive files a lawsuit for retaliation by
an employer for reporting a suspected violation of law, the Executive may
disclose the trade secret to the Executive’s attorney and use the trade secret
information in the court proceeding, if the Executive files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order. All disclosures permitted under this subsection
H are herein referred to as “Permitted Disclosures.” Notwithstanding the
foregoing, under no circumstance will the Executive be authorized to disclose
any Confidential Information as to which the Company may assert protections from
disclosure under the attorney-client privilege or the attorney work product
doctrine, without prior written consent of Company’s Chief Executive Officer or
other authorized officer designated by the Company.

 

I. The Executive recognizes and agrees that all ideas, inventions, patents,
copyrights, copyright designs, trade secrets, trademarks, processes,
discoveries, enhancements, software, source code, catalogues, prints, business
applications, plans, writings, and other developments or improvements and all
other intellectual property and proprietary rights and any derivative work based
thereon (the “Inventions”) made, conceived, or completed by the Executive, alone
or with others, during the term of his employment, whether or not during working
hours, that are within the scope of the Company’s business operations or that
relate to any of the Company’s work or projects (including any and all
inventions based wholly or in part upon ideas conceived during the Executive’s
employment with the Company), are the sole and exclusive property of the
Company. The Executive further agrees that (1) he will promptly disclose all
Inventions to the Company and hereby assigns to the Company all present and
future rights he has or may have in those Inventions, including without
limitation those relating to patent, copyright, trademark or trade secrets; and
(2) all of the Inventions eligible under the copyright laws are “work made for
hire.” At the request of the Company, the Executive will do all things deemed by
the Company to be reasonably necessary to perfect title to the Inventions in the
Company and to assist in obtaining for the Company such patents, copyrights or
other protection as may be provided under law and desired by the Company,
including but not limited to executing and signing any and all relevant
applications, assignments or other instruments. The Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agents and attorneys-in-fact to act for and on the
Executive’s behalf and instead of the Executive, to execute and file any
documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by the Executive,
and the Executive acknowledges that this designation and appointment constitutes
an irrevocable power of attorney and is coupled with an interest.
Notwithstanding the foregoing, the Company hereby notifies the Executive that
the provisions of this subsection I shall not apply to any Inventions for which
no equipment, supplies, facility or trade secret information of the Company was
used and which were developed entirely on the Executive’s own time, unless
(1) the Invention relates (i) to the business of the Company, or (ii) to actual
or demonstrably anticipated research or develop-

 6 



ment of the Company, or (2) the Invention results from any work performed by the
Executive for the Company.

 

J. It is agreed that any breach or anticipated or threatened breach of any of
the Executive’s covenants contained in this Section 4 will result in irreparable
harm and continuing damages to the Company and its business and that the
Company’s remedy at law for any such breach or anticipated or threatened breach
will be inadequate and, accordingly, in addition to any and all other remedies
that may be available to the Company at law or in equity in such event, any
court of competent jurisdiction may issue a decree of specific performance or
issue a temporary and permanent injunction, without the necessity of the Company
posting bond or furnishing other security and without proving special damages or
irreparable injury, enjoining and restricting the breach, or threatened breach,
of any such covenant, including, but not limited to, any injunction restraining
the Executive from disclosing, in whole or part, any Confidential Information.

 

5. Nondisparagement; Cooperation. During the Executive’s employment with the
Company and for two (2) years following the termination of such employment for
any reason, the Executive (i) will not criticize or disparage the Company or its
directors, officers, employees or products, and (ii) will reasonably cooperate
with Company in all investigations, potential litigation or litigation in which
Company is involved or may become involved with respect to matters that relate
to the Executive’s employment (other than any such investigations, potential
litigation or litigation between Company and the Executive); provided, that with
regard to the Executive’s duties under clause (ii), the Executive shall be
reimbursed for reasonable travel and out-of-pocket expenses related thereto, but
shall otherwise not be entitled to any additional compensation. Notwithstanding
the foregoing, nothing in this Section 5 shall prevent the Executive from (i)
making any truthful statement to the extent, but only to the extent (A)
necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement, in the forum in which such litigation, arbitration or mediation
properly takes place or (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over the Executive, (ii) making
normal competitive statements at any time after the termination of the
Executive’s employment, (iii) making any statements in the good faith
performance of the Executive’s duties to the Company, or (iv) rebutting any
statements made by the Company or its officers, directors or employees.
Notwithstanding the Executive’s obligations under this Section 5, the Executive
shall have the right to make the Permitted Disclosures as outlined in Section
4.H above.

 

6. Indemnification; D&O Insurance. The Company agrees that if the Executive is
made a party, or is threatened to be made a party, to any pending or threatened
action, suit or proceeding, whether civil, criminal, administrative or
investigative (each, a “Proceeding”), by reason of the fact that he is or was an
officer or employee of the Company or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership or other enterprise, the Executive shall be indemnified
and held harmless by the Company to the fullest extent permitted or authorized
by applicable law and the Company’s certificate of incorporation or bylaws,
against all cost, expense, liability and loss reasonably incurred or suffered by
the Executive in connection therewith, including, without limitation, attorneys’
fees and disbursements and judgments, and the Company shall advance expenses in
connection therewith, to the fullest extent permitted or authorized by
applicable law and the Company’s certificate of incorporation or bylaws. The
Company shall cover the Executive as an insured under any contract of directors
and officers liability insurance of the Company that is in effect from time to
time covering officers of the Company. The provisions of this Section 6 shall
continue in effect for so long as the Executive is subject to liability for any
of the Executive’s acts and omissions to act occurring during his employment.

 7 



7. Section 409A. It is intended that this Agreement will comply with Section
409A of the Code and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”), to the extent the Agreement is subject thereto,
and the Agreement shall be interpreted on a basis consistent with such intent.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Executive’s
“separation from service,” or (ii) the date of the Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment that are considered deferred compensation
under Section 409A, references to the Executive’s “termination of employment”
(and corollary terms) with the Company shall be construed to refer to the
Executive’s “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within thirty (30) days after termination of employment”), the actual date
of payment within the specified period shall be within the sole discretion of
the Company. Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A. If, under the terms of this Agreement, it is possible
for a payment that is subject to Section 409A to be made in two separate taxable
years, payment shall be made in the later taxable year. With respect to any
reimbursement or in-kind benefit arrangements of the Company that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year, (ii) any reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. The Company shall not
have any obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A.

 

8. Severability. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

 

9. Excess Parachute Payments. Notwithstanding any other provision of this
Agreement, in the event that the amount of payments or other benefits payable to
the Executive under this Agreement (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other

 8 



plan, program, arrangement or agreement maintained by the Company, would
constitute an “excess parachute payment” (within the meaning of Section 280G of
the Code), the payments otherwise constituting “excess parachute payments” shall
be reduced (by the minimum possible amounts) until no amount payable to the
Executive constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account federal, state,
local or other income, employment and excise taxes) to which the Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account federal, state, local or other
income, employment and excise taxes) to the Executive resulting from the receipt
of such payments with such reduction. In applying any such reduction, to the
extent any such payments may be subject to Code Section 409A, the reduction
shall first be applied to any payments under Section 2.A(iv) hereof on a pro
rata basis, and next to the remaining payments on a pro rata basis in proportion
to the amount of such payments that are considered “contingent on a change in
ownership or control” within the meaning of Section 280G of the Code. All
determinations required to be made under this Section 9, including whether a
payment would result in an “excess parachute payment” and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized accounting or consulting firm designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive as requested by the Company or the Executive. All
fees and expenses of the Accounting Firm shall be borne solely by the Company
and shall be paid by the Company. Absent manifest error, all determinations made
by the Accounting Firm under this Section 9 shall be final and binding upon the
Company and the Executive.

 

10. Notices. Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by facsimile, provided a hard copy is mailed on that date to the party for whom
such notices are intended, or (c) sent by other means at least as fast and
reliable as first class mail. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
delivered to the address required by this Agreement; (b) the date delivery shall
have been refused at the address required by this Agreement; (c) with respect to
notices sent by mail or overnight courier, the date as of which the Postal
Service or overnight courier, as the case may be, shall have indicated such
notice to be undeliverable at the address required by this Agreement; or
(d) with respect to a facsimile, the date on which the facsimile is sent and
receipt of which is confirmed. Any and all notices referred to in this
Agreement, or which either party desires to give to the other, shall be
addressed to his residence in the case of the Executive, or to its principal
office in the case of the Company.

 

11. Successor. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company. All rights of the Executive under this Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, estate, executors, administrators, heirs, distributees,
devisees, legatees and beneficiaries.

 

12. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

 

13. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 9 



14. Entire Agreement. This Agreement constitutes the entire agreement among the
parties and supersedes any prior understandings, agreements or representations
by or among the parties, written or oral, that may have related in any way to
the subject matter hereof.

 

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to its
conflict of laws provisions. Furthermore, the Executive agrees and consents to
submit to personal jurisdiction in the state of New York in any state or federal
court of competent subject matter jurisdiction situated in Albany, New York. The
Executive further agrees that the sole and exclusive venue for any suit arising
out of, or seeking to enforce, the terms of this Agreement shall be in a state
or federal court of competent subject matter jurisdiction situated in Albany,
New York. In addition, the Executive waives any right to challenge in another
court any judgment entered by such New York court or to assert that any action
instituted by the Company in any such court is in the improper venue or should
be transferred to a more convenient forum. Further, the Executive waives any
right he may otherwise have to a trial by jury in any action to enforce the
terms of this Agreement.

 

16. Miscellaneous. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement may be
modified only by a written agreement signed by the Executive and a duly
authorized officer of the Company.

 

17. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

 10 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

  TRANS WORLD ENTERTAINMENT CORPORATION       By:  /s/ Mike Feurer     Name:
Mike Feurer   Title: Chief Executive Officer       EXECUTIVE        /s/ Bruce
Eisenberg   Name:  Bruce J. Eisenberg

 11 